Citation Nr: 1443185	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-48 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to February 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied reopening the Veteran's claim of service connection for PTSD, and denied the claims of service connection for anxiety and depression.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in June 2014.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

The RO separately framed the issues on appeal as entitlement to service connection for depression, PTSD, and anxiety.  Case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issues of entitlement to service connection for depression, PTSD, and anxiety to the broader issue of entitlement of service connection for an acquired psychiatric disorder, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  A review of the documents in such file reveals that there are additional VA treatment records related to the Veteran's claims on appeal.  These records have been reviewed and considered by the Board.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for PTSD was previously denied in a June 2006 RO rating decision.  The Veteran was notified of that decision, but did not file a Substantive Appeal.

2.  The evidence associated with the claims file subsequent to the June 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).  

2.  Evidence received since the final June 2006 determination wherein the RO denied the Veteran's claim of service connection for PTSD, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2013); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. New and Material Evidence

The Veteran seeks service connection for PTSD.  The RO last denied the Veteran's claim of service connection for PTSD in a decision dated June 2006.  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, No. 08-3548 (Vet. App. Nov. 2, 2010).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claim of service connection for PTSD was last denied in a June 2006 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records, VA treatment records, a VA examination report, and lay statements.  Subsequently, VA outpatient treatment records, a private physician letter, hearing testimony, and lay statements have been associated with the claims file. 

The claim was denied as there was, among other things, no evidence that the Veteran's current diagnosis of PTSD was a result of in-service events.  The evidence submitted subsequent to the June 2006 decision is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence received since the June 2006 decision, such as the July 2011 private psychological evaluation, suggests that the Veteran has a diagnosis of PTSD as the result of military sexual trauma while stationed at Minot, North Dakota.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Additionally, in June 2014, the Veteran testified that he remembered seeing Captain Hamilton in-service for psychiatric treatment.  

Therefore, the evidence submitted since the final June 2006 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim of service connection for PTSD, is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for PTSD, is reopened.  To this extent and to this extent only, the appeal is granted.

REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.

The Veteran contends that he has an acquired psychiatric disorder due to in-service incidents while serving in the Gulf War, where he purportedly witnessed fellow soldiers stepping on a land mine/booby trap and were killed.  Additionally, he reported that he has an acquired psychiatric disorder due to military sexual trauma.

Initially, the Board notes that the RO previously requested the Veteran's service treatment records in connection with an unrelated claim filed back in 1995.  The Veteran has since contended that he received in-service psychiatric treatment.  The evidence of record contains an October 1992 mental health clinic record from the Unite States Air Force Hospital.  The Board recognizes that military mental health records are often kept separate from other service treatment records. The Board finds that a specific request should be made to obtain records on any mental health treatment the Veteran underwent.  38 C.F.R. § 3.159(c)(2) (2013).

The current diagnosis of PTSD is based on or in part on unverified combat stressors. The RO specifically requested information from the Veteran to permit verification of the claimed stressors in a July 2013 letter.  The Veteran did not respond.  No further action by VA is warranted in this regard.  In light of the Veteran's contention that he has PTSD as the result of military sexual trauma, however, the Board finds that a VA examination and nexus opinion is warranted.  See Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011) (providing that under 38 C.F.R. § 3.304(f)(5), a post-service medical opinion may be used in determining whether the occurrence of a PTSD stressor is corroborated for in-service personal assaults, and the Board may weigh the medical opinion evidence against other record evidence).  The examiner should also provide an opinion on whether any of the non-PTSD diagnosed disorders are related to the Veteran's military service.   


Additionally, at the June 2014 hearing, the Veteran reported that he applied for Social Security Disability and was turned down.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012); Voerth v. West, 13 Vet. App. 117 (1999); Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Diorio v. Nicholson, 20 Vet. App. 193 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, on remand, further development to obtain the Veteran's complete SSA record, is warranted.

Accordingly, the case is REMANDED for the following action:

1) Contact the NPRC or any other appropriate custodian and specifically request mental health records pertaining to any treatment the Veteran underwent.  If such records are nonexistent or unavailable, the record should be annotated to reflect this.

2) Request, from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

3) After associating any outstanding evidence with the claims folder, schedule the Veteran for a VA examination by a psychiatrist or psychologist to determine whether an acquired psychiatric disorder, to include PTSD, depression, and anxiety disorder, NOS are related to the Veteran's military service.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination. The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

(a) Following an examination of the Veteran and a review of the Veteran's service treatment records, personnel records, lay statements, and post-service treatment records, the examiner is asked to opine on (i) whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran displayed any behavior in service that would be consistent with his claim of military sexual trauma [being ordered to have sex with other enlisted individuals and officers under the threat of disciplinary action and dishonorable discharge if he told anyone during his service from October 1983 to February 1986] or (ii) whether it is at least as likely as not (i.e., 50 percent or greater probability) in his/her medical judgment that the military sexual trauma [being ordered to have sex with other enlisted individuals and officers under the threat of disciplinary action and dishonorable discharge if he told anyone during his service from October 1983 to February 1986] occurred.

If the examiner is of the opinion that military sexual trauma occurred, the examiner should provide an opinion on whether the military sexual trauma is adequate to support the diagnosis of PTSD and whether the Veteran's symptoms are related to the military sexual trauma.

(b) In regard to the Veteran's other diagnosed disorders, anxiety disorder and depression/mood disorder, the examiner should provide an opinion on whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disorder is etiologically related to the Veteran's military service.  The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

4) Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) Following the completion of the foregoing, the AMC should readjudicate the Veteran's claim.  The AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


